DETAILED ACTION
	This is a Notice of Allowance for U.S. Application 17/058,009. Receipt of the amendments and arguments filed on 06/05/2022 is acknowledged. 
Claims 1-20 are pending.
Claims 1-20 are examined.

Response to Amendment
Applicant’s amendments to the claims filed on 06/05/2022 overcome the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:
Stark et al. (WO 2016/130854) disclose a vacuum insulated glass assembly comprising of two glass panes #102 and #108 separated by spacers #116 and a seal #130 in order to form an internal space. As depicted in figure 1B, an extra spacer is provided in the rounded corner areas so as to increase the spacer density in such a location and decrease the cell area around each spacer. However, the spacing between each spacer is otherwise uniform throughout the assembly and thus longitudinal and width regions are not provided with a different distribution than the central region as defined and it would thus be impermissible hindsight to modify Stark et al. to meet each and every feature of the claimed invention as presently defined.
Petit (U.S. Publication 2016/0160555) discloses a vacuum insulated glass assembly comprising of two glass panes #1 and #2 separated by spacers #2 and a seal. Figure 1B depicts the spacers can be centered around a common center to form imaginary circular lines. Though paragraph 9 discloses that regular or non-regular patterns can be used and constructed by the spacers, Petit does not go into the specificity of the spacing as detailed by the presently claimed invention and it would be impermissible hindsight to modify Petit to meet each and every feature of the claimed invention as presently defined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635